IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20657
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                          DAVID ALLAN REEVES,

                                                   Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-835-1
                       --------------------
                          February 6 2002
Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     David Allan Reeves appeals his guilty-plea conviction for bank

robbery and brandishing a firearm during a crime of violence.

Reeves argues that the district court erroneously informed him that

he faced a maximum three-year term of supervised release at his

guilty-plea hearing, but then sentenced Reeves to five years of

supervised release.

     We have reviewed the record and the briefs submitted by the

parties and hold that the district court’s plea admonishment that

Reeves faced a maximum three-year supervised release term was

harmless error.     See United States v. Bachynsky, 934 F.2d 1349,

1359-60 (5th Cir. 1991) (en banc).

     AFFIRMED.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.